Citation Nr: 0831667	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-34 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, to include as a qualifying chronic disability under 
38 C.F.R. 3.317.  

2.  Entitlement to service connection for hypertension, to 
include as a qualifying chronic disability under 38 C.F.R. 
3.317, and as secondary to service-connected Type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1970, from January 1975 to August 1978, from May 1981 to 
May 1984, and from September 1990 to May 1991.  His period of 
service from September 1990 to May 1991 was in the Southwest 
Asia Theater of operations.   

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In June 2008 statement, the veteran raised the issues of 
increased ratings for his service-connected benign prostatic 
hypertrophy and Type II diabetes mellitus.  These matters are 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  The evidence shows that the veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War period and has been diagnosed as having irritable bowel 
syndrome.

2.  The medical evidence shows that the veteran's irritable 
bowel syndrome is compensably disabling.  

3.  The veteran's hypertension is not related to service, may 
not be presumed to be related to service, and is not 
secondary to his Type II diabetes mellitus disorder.  


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome is presumed to have been 
incurred during his Persian Gulf service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2007).

2.  Hypertension was not incurred or aggravated during 
service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by his Type II diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 
3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As to the irritable bowel syndrome claim, review of the 
claims folder shows compliance with the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, 
since the Board is granting the claim, there is no need to 
discuss in detail whether there has been compliance with the 
notice and duty to assist provisions of the VCAA because even 
if, for the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.

As to the hypertension claim, review of the claims folder 
reveals compliance with the VCAA, 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty 
to notify was accomplished by way of a VCAA letter from the 
RO to the veteran dated in June 2006.  This letter 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
hypertension claim; (2) informing him about the information 
and evidence the VA would seek to provide; (3) informing him 
about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Regardless, the June 2006 letter provided notice 
of this previous 4th element requirement.  

Furthermore, the June 2006 letter from the RO further advised 
the veteran that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in the content of VCAA notice.    

With regard to the timing of VCAA notice, the Board sees the 
RO did not provide the veteran with any VCAA notice prior to 
the May 2004 adverse determination on appeal.  But in 
Pelegrini II, the Court clarified that in these situations VA 
does not have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the veteran receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of his claims, such that he is still 
provided proper due process.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claims.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing VCAA 
notice in June 2006, the RO went back and readjudicated the 
claim in the November 2007 SSOC.  So after providing the 
required notice, the RO reconsidered the claim - including 
any additional evidence received in response to the notice.  
So the timing defect in the notice has been rectified.  It 
follows that a prejudicial error analysis by way of Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply not 
warranted here, as there is no error in the content or timing 
of VCAA notice.     

As to the duty to assist, the RO has secured the veteran's 
service treatment records (STRs) and certain service 
personnel records (SPRs).  The veteran was also afforded a VA 
examination for an opinion concerning whether his 
hypertension is secondary to his service-connected Type II 
diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  A VA examination under McLendon to determine 
if his hypertension is directly related to service is not 
warranted here since there was no evidence of hypertension 
during or within one year of his military service.  See id.  
In addition, the veteran has also submitted several personal 
statements and private medical evidence.  He has not 
identified any VA treatment records.  Neither the veteran nor 
his representative has stated that any additional evidence 
remains outstanding.  Thus, the Board is satisfied that all 
relevant evidence identified by the veteran has been secured, 
and that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Governing Laws and Analysis for Irritable Bowel Syndrome 
Claim

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  The law also provides that disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection generally requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 252 (1999).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.  To determine whether the undiagnosed illness 
is manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi 
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The veteran claims that his irritable bowel syndrome began in 
1994 or 1995, several years after his discharge from his 
final period of service in May 1991.  He believes his 
irritable bowel syndrome is a medically unexplained chronic 
multi symptom illness that resulted from his service in the 
Persian Gulf.   He complains of lower stomach discomfort 
three to four times a week.  Initially, service records 
confirm that the veteran served in the Southwest Asia Theater 
of operations from September 1990 to May 1991 for purposes of 
establishing the veteran's status as a "Persian Gulf 
veteran."  38 C.F.R. § 3.317(d).  

STRs show that he was only treated for gastroenteritis in 
July 1982 prior to his Persian Gulf service.  There was no 
diagnosis of irritable bowel syndrome during his military 
service, to include his period of service in the Persian 
Gulf.  

Post-service, private medical records of Dr. F.L, MD., show 
treatment for rectal urgency in February 2000.  A colonoscopy 
at that time revealed a small polyp which was removed.  A 
July 2004 VA examiner diagnosed the veteran with episodic 
loose stools.  Most significantly, however, the veteran was 
recently diagnosed with irritable bowel syndrome by an 
October 2006 VA examiner.  Irritable bowel syndrome is listed 
as a "qualifying chronic disability" resulting from a 
medically unexplained chronic multi symptom illness under 38 
C.F.R. § 3.317(a)(2)(i) for those who served in the Persian 
Gulf.  Given the veteran's credible complaints regarding 
episodic lower stomach distress for many years, his irritable 
bowel syndrome clearly has exhibited intermittent periods of 
improvement and worsening for over six months and is manifest 
to a degree of 10 percent.  See 38 C.F.R. § 3.317(a)(1)(i), 
(a)(4).  Although the VA examiner ultimately determined there 
was no nexus between his current irritable bowel syndrome and 
his military service, for diseases such as irritable bowel 
syndrome in Persian Gulf veterans, there is no requirement 
that there be competent evidence of a nexus between the 
claimed illness and service in order for service connection 
to be warranted.  Gutierrez, 19 Vet. App. at 8-9.  

Therefore, since the veteran here exhibits objective 
indications of a qualifying chronic disability (irritable 
bowel syndrome), manifest to a degree of 10 percent or more 
prior to December 31, 2011, service-connected compensation is 
warranted here.  See 38 C.F.R. § 3.317(a)(1).  Resolving any 
doubt in the veteran's favor, the Board concludes the 
evidence supports service connection for irritable bowel 
syndrome.  38 U.S.C.A. § 5107(b).  This part of the appeal is 
granted.  The precise extent of this disorder is not at issue 
before the Board at this time.  

Governing Laws and Analysis for Hypertension

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases are chronic, per se, such as 
hypertension, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  Even this presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
The law also provides that a disorder may be service 
connected if the evidence of record reveals the veteran 
currently has a disorder that was chronic in service or, if 
not chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

In addition, disability can also be service connected on a 
secondary basis if it is proximately due to or the result of 
a service-connected condition.  38 C.F.R. § 3.310(a).  
Moreover, secondary service connection may be established, as 
well, by any increase in severity (i.e., aggravation) of a 
nonservice-connected condition that is proximately due to or 
the result of a service-connected condition.  38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  A claim for secondary 
service connection requires competent medical evidence 
linking the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).  

The Board is aware of the recent change in 38 C.F.R. § 3.310.  
Clearly, the new regulation is restrictive and the Board 
shall not give impermissibly retroactive effect to the new 
regulation in this case.  Since the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant.  See 38 C.F.R. 
§ 3.310 (effective October 10, 2006).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v.  
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran maintains that his current hypertension is either 
directly related to service as a Persian Gulf disease or is 
secondary to his already service-connected Type II diabetes 
mellitus.  See May 2004 notice of disagreement (NOD) and 
September 2004 substantive appeal (VA Form 9).  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Considering this, 
the veteran was diagnosed with hypertension per a Hillcroft 
Medical Clinic treatment record dated in October 2002 and a 
VA examination dated in July 2004.  Therefore, the evidence 
clearly shows current hypertension.  Consequently, the 
determinative issue is whether this condition is somehow 
attributable to the veteran's military service or to a 
service-connected disability.  And it is in this critical 
respect the veteran's hypertension claim fails.

As to the veteran's claim of hypertension as a "qualifying 
chronic disability" under 38 C.F.R. § 3.317 due to the 
veteran's confirmed Persian Gulf service, because 
hypertension is not an illness which the Secretary has 
determined warrants presumptive service connection, service 
connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is 
not permitted as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In this regard, although the 
veteran asserts that "cardiovascular signs and symptoms" 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multi-symptom illness under 38 C.F.R. 
§ 3.317(b)(11), any symptoms the veteran has here are still 
attributed to a known clinical diagnosis - i.e., 
hypertension.  See 38 C.F.R. § 3.317(a)(1)(ii).  Therefore, 
to the extent these symptoms are explained, the associated 
disability is not "undiagnosed" or "medically unexplained" 
for purposes of applying the Persian Gulf presumption.  38 
C.F.R. § 3.317(a)(2)(i) and (ii).  As such, the Board must 
consider whether service connection may be granted on another 
basis.
  
As to service connection for hypertension on a direct basis, 
there is no complaint, treatment or diagnosis for 
hypertension during any of his periods of service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  In this regard, STR 
medical examinations dated in May 1970, June 1974, July 1975, 
November 1982, April 1983, April 1984, February 1988, and May 
1991 respectively reveal normal blood pressure readings of 
124/70, 126/78, 118/80, 104/78, 100/70, 122/70, 130/76, and 
114/86.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 
(the term hypertension means that the diastolic blood 
pressure (i.e., bottom number) is predominantly 90 mm or 
greater, and isolated systolic hypertension means the 
systolic blood pressure (i.e., top number) is predominantly 
160 mm or greater with a diastolic blood pressure of less 
than 90 mm).  Most importantly, his final May 1991 separation 
examination is negative for a diagnosis of hypertension or 
any other cardiovascular disorder.  The Board must find that 
the STRs, as a whole, provide clear evidence against service 
connection for hypertension on a direct basis.    

Post-service, the veteran himself stated to the July 2004 VA 
examiner that the first diagnosis of hypertension was from 
five years earlier in 1999, so approximately seven to eight 
years after discharge from service.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Therefore, service connection may not 
be established for hypertension based on chronicity in 
service or post-service continuity of symptomatology.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  It follows 
as there is no medical diagnosis of hypertension within one 
year of discharge from service, the presumption of in-service 
incurrence for chronic disease is not for application.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Moreover, there is simply no competent, medical evidence or 
opinion that in any way relates the veteran's current 
hypertension to any of his periods of active service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  Absent such evidence of a nexus, service 
connection is not warranted.  

Finally, as to service connection for hypertension on a 
secondary basis, there is simply no competent medical 
evidence of record establishing the necessary link between 
the veteran's current hypertension and his service-connected 
Type II diabetes mellitus.  Velez 11 Vet. App. at 158.  
In fact, the July 2004 VA examiner proffered his opinion that 
it is "less likely than not" that the veteran's 
hypertension is secondary to his service-connected diabetes.  
The examiner's reasoning was based on the fact that there was 
no evidence of the veteran ever having diabetic nephropathy.  
Although this opinion is largely based on the veteran's 
reported history, in Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005), the Court indicated the Board may not disregard a 
medical opinion solely on the rationale it was based on a 
history given by the veteran.  Rather, as the Court further 
explained in Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006), reliance on a veteran's statements renders a medical 
report not credible only if the Board rejects the statements 
of the veteran as lacking credibility.  Here, there is no 
basis to doubt the accuracy of the veteran's reported history 
to the examiner.  Medical evidence of record confirms that 
the diagnosis of hypertension was rendered after the 
diagnosis of diabetes mellitus, a fact alleged by the 
veteran.  The examiner conceded this fact, but still opined 
the veteran's hypertension was not secondary to his diabetes 
mellitus.  The Board finds that this unfavorable medical 
opinion is entitled to great probative weight against the 
claim, especially since there is no contrary medical opinion 
of record.  

The Board does not deny that the veteran is competent to 
describe symptoms of hypertension he experiences.  However, 
neither the veteran nor his representative, without evidence 
showing that he or she has medical training or expertise, is 
competent to offer a diagnosis or an opinion as to medical 
etiology for his hypertension.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Simply stated, the veteran 
cannot competently state that his hypertension is the result 
of his military service or secondary to his service-connected 
Type II diabetes mellitus.           

Accordingly, the preponderance of the evidence is against the 
veteran's hypertension claim on a direct, presumptive, or 
secondary basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for irritable bowel syndrome as a 
qualifying chronic disability under 38 C.F.R. 3.317 is 
granted.

Service connection for hypertension, to include as a 
qualifying chronic disability under 38 C.F.R. 3.317, and to 
include as secondary to service-connected Type II diabetes 
mellitus, is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


